Citation Nr: 0820378	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  04-14 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California


THE ISSUE

Entitlement to an increased rating for a lumbosacral strain, 
chronic, with degenerative changes at L5-S1, currently rated 
as 40 percent disabling from June 1, 2005, to include the 
issue of entitlement to an initial rating in excess of 20 
percent for the period from March 31, 2003, to February 6, 
2005.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1974 to November 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 RO decision, which 
granted a claim for service connection for a lumbosacral 
strain, chronic, with degenerative changes at L5-S1, and 
assigned an evaluation of 20 percent, effective March 31, 
2003.  The Board notes that, since this rating decision was 
issued, the veteran has been assigned an evaluation of 100 
percent for the period from February 7, 2005 to May 31, 2005, 
and an evaluation of 40 percent for the period from June 1, 
2005 to the present, for this service-connected disability.  
The Board also notes that this issue was remanded in June 
2007.  Regrettably, this issue must be remanded once again. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran is seeking an increased rating for his service-
connected lumbosacral strain, chronic, with degenerative 
changes at L5-S1.  After a thorough review of the veteran's 
claims folder, the Board has determined that additional 
development is necessary prior to the adjudication of this 
claim.  

The Board notes that this issue was previously remanded in 
June 2007, in order to afford the veteran a VA examination.  
The claims folder indicates that a neurological disorder 
examination was scheduled for July 18, 2007, and a spine 
examination was scheduled for August 23, 2007.  While the 
claims folder contains a copy of the August 2007 VA 
examination report, there is no indication of record that the 
July 2007 VA examination was ever conducted.

The veteran's representative has specifically requested that 
an attempt be made to locate any possible July 2007 VA 
examination report, and associate that record with the claims 
folder.  The representative has pointed to a specific entry 
in the August 2007 VA examination report, "SEE NOTE FOR 
NEUROLOGICAL DISORDER REF # 191446," as evidence that such 
an examination was, in fact, conducted.

In light of the representative's argument, and because the 
Board cannot definitively say whether or not a VA 
neurological examination was conducted in July 2007, the 
Board must remand this issue in order to attempt to locate 
such a report.  See Appellant's Post- Remand Brief, May 2008.

Accordingly, the case is REMANDED for the following action:

1.	Obtain any available report of any VA 
examination possibly conducted in July 
2007, to include a VA neurological 
disorder examination on July 18, 2007.  
If no examination report can be 
located, such should be indicated in 
the claims folder.   

2.	Then, readjudicate the claim.  In 
particular, review all the evidence that 
was submitted since the November 2007 
supplemental statement of the case 
(SSOC).  In the event that the claim is 
not resolved to the satisfaction of the 
veteran, he should be provided a SSOC, 
which includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and the 
reasons for the decision.  After the 
veteran and his representative have been 
given the applicable time to submit 
additional argument, the claim should be 
returned to the Board for further 
review. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



